 1   HARVEY P. SACKETT (72488)
 2

 3

 4   548 Market Street, Suite 38822
     San Francisco, California 94104-5401
 5   Telephone: (408) 295-7755
     Facsimile: (408) 295-7444
 6   Attorney for Plaintiff
 7   /as
 8                                UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   RAUL MARTELL,                                               Case No.: 1:20-cv-03881-RMI
                                                           )
12                                                         )
                 Plaintiff,                                )     STIPULATION AND [PROPOSED]
13                                                         )     ORDER FOR THE AWARD AND
                                                           )
            v.                                             )     PAYMENT OF ATTORNEY FEES
14                                                               PURSUANT TO THE EQUAL
                                                           )
     ANDREW SAUL,                                          )     ACCESS TO JUSTICE ACT, 28
15
     Commissioner of Social Security,                      )     U.S.C. § 2412(d)
16                                                         )
                 Defendant.                                )
17                                                         )
                                                           )
18                                                         )

19          On February 22, 2021 this Court issued an order reversing the final decision of the

20   Defendant, Andrew Saul, the Commissioner of Social Security (Commissioner), with a remand

21   for a rehearing, 42 U.S.C. § 405(g) (sentence four); judgment was entered.

22          In the interest of administrative and judicial economy, the parties have agreed to stipulate

23   that an award of EIGHT HUNDRED SIXTY AND SEVENY-FIVE ($860.75) in attorney fees

24   under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), is reasonable. This award is

25   without prejudice to Plaintiff’s right to seek attorney’s fees under section 206(b) of the Social

26   Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of the EAJA. However, this

27

28                                                     1

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
 1   award shall constitute a complete release from and bar to any claims Plaintiff may have relating
 2   to EAJA fees and costs. Further, such award shall not be used as precedent in any future cases,
 3   nor be construed as a concession by the Commissioner that the original administrative decision
 4   denying benefits to Plaintiff was not substantially justified.
 5          After the Court issues an order for EAJA fees to Plaintiff, the Government will consider
 6   the matter of Plaintiff’s assignment of EAJA fees to Harvey P. Sackett (“Counsel”). Pursuant to
 7   Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor an assignment will depend on whether
 8   the fees are subject to any offset allowed under the United States Department of the Treasury’s
 9   Offset Program. After the order for EAJA is entered, the Government will determine whether
10   they are subject to offset. Fees shall be made payable to Plaintiff, but if the Department of
11   Treasury determines Plaintiff does not owe a federal debt, then the Government shall cause the
12   payment of fees, expenses, and costs to be made payable directly to Counsel, pursuant to the
13   assignment executed by Plaintiff. Any payments made shall be delivered and made payable to
14   Counsel.
15          Accordingly, Defendant agrees to pay Plaintiff $860.75 in attorney’s fees.
16          All parties whose signature lines appear in this document have consented to its filing.
17   This award is without prejudice to the rights of Sackett and Associates and/or Harvey P. Sackett
18   to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
19   provisions of the EAJA.
20

21   Dated: May 21, 2021                            SACKETT AND ASSOCIATES
22
                                            By:     /s/ HARVEY P. SACKETT
23                                                  HARVEY P. SACKETT
                                                    Attorney for Plaintiff
24                                                  RAUL MARTELL

25

26

27

28                                                      2

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
 1   Dated: May 21, 2021                      STEPHANIE HINDS
                                              United States Attorney
 2

 3                                     By:    /s/ANDREA BANKS
                                              ANDREA BANKS
 4                                            Special Assistant United States Attorney
                                              Attorneys for Defendant
 5                                            [*As authorized by email on 5/21/21]
 6
                                           ORDER
 7

 8   Pursuant to the stipulation, IT IS SO ORDERED.

 9

10
     Dated: May 24, 2021
11                                            ROBERT M. ILLMAN
                                              United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                3

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
